         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TELLEY L. MCLEMORE,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-45

                  APRIL C. HENRY;

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated October 28, 2019, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of this Court, the Plaintiff's

                      Complaint is dismissed. This case stands closed.




            Approved by: ________________________________
                           ______________________________




            November 8, 2019                                                    Scott L. Poff
           Date                                                                 Clerk
                                                                                  erk



                                                                                (By)
                                                                                  y) Deputy Clerk
GAS Rev 10/1/03
